Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 2/12/21, has been entered. Claims 1, 2, 5-12 and 15-20 remain pending.


Claim Rejections - 35 USC § 112
Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 11 and 17 limitations, directed to “the same precoding for the first MIMO layer” and “the same precoding for the second MIMO layer” are unclear, because it is not understood, if “the same precodings” for the two layers are different of identical. 
Different interpretations of the claims limitations would result in different and incompatible methods.
Other claims are rejected, as the claims depending on the rejected claims.



Claim Rejections - 35 USC § 103
Claims 1, 2, 6-8, 10, 12, 16-18 and 20 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Liu (US Pub 2018/0227094) in view of Huawei document (3GPP R1-1712229, Non-Codebook Based Transmission for UL MIMO, 3GPP, August 2017).
Regarding claims 1, 7, 11 and 17, Liu substantially teaches a method, a UE and a wireless node, operable in a wireless communication network (UE and TRP/base station operating in a wireless network, shown on Fig. 1 and Fig. 2, described on [0045] and [0046]), of identifying a plurality of SRS resources (assigning and applying the SRS resources, as described on [0004]-[0009]), comprising:
receiving signaling configuring the wireless device with a plurality of SRS resources, receiving an indication, in a physical layer downlink control channel, of SRS resources and determining from the indication at least a first and a second SRS resource out of the plurality of SRS resources, wherein the first and second SRS resources are not the same  (the UE receives a specific set of  the SRS resources in a downlink control channel from the corresponding TRP, which are associated with the selected number of the receive beams of the UE and indicated by the TRP in the downlink transmission, shown on Fig. 4, 6 and 7, described on [0061]-[0062]); and transmitting first and second MIMO layers that are mapped to the first and second SRS resources, respectively (the UE uses the assigned/mapped/scheduled SRS resources with multi-layer MIMO uplink transmission for the uplink transmission, as shown on Fig. 4 and described on [0050]-[0055]).
Liu does not teach using the same precoding for the first MIMO layer as the first SRS resource and the same precoding for the second MIMO layer as the second SRS resource.

A combination of Liu teaching and Huawei document teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Liu by making it compatible with the developing 3GPP standard.
In addition, regarding claim 7, Liu teaches UE comprising a processor 1304 interconnected with interface 1400, which includes antenna 1402 and a transceiver, as shown on Fig. 13 and 14, described on [0083]-[0086].
In addition, regarding claims 11 and 17, Liu teaches a network node/TRP performing steps corresponding the EU steps, as described above, comprising a processor 1304 interconnected with interface 1400, which includes antenna 1402 and a transceiver, as shown on Fig. 13 and 14, described on [0083]-[0086].
Regarding claims 2, 8, 12 and 18, Liu teaches indexing the beams associated with the SRS resources for their use in the multi-link MIMO uplink transmission, as described on [0037] and [0038].
Regarding claims 6, 10, 16 and 20, Liu teaches using plurality of SRS organized in groups, wherein the groups are associated with different antenna arrays, and the set of the SRS resources is selected from the same array, as described on [0008].

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Huawei document as applied to claims 1, 7, 11 and 17 above, and further in view of Lin (US Pub 2011/0170497).
Liu in view of Huawei document substantially teaches the wireless device using plural SRS resources, which are associated with the MIMO layers (see the rejections above for details),
Liu in view of Huawei document does not teach a table comprising a single entry corresponding to a combination of the SRS resources.
Lin teaches UE operating in MIMO with assigned SRS in uplink direction, as shown on Fig. 1 and 2, described on [0003]-[0005], where for the benefit of the encoding, the SRS resources of the UE are configured in the tables with single entries characterizing a combination of the SRS resources, shown on Fig. 5 and described on [0030], which are used for the MIMO operation, as described on [0031] and [0032]. 
A combination of Liu teaching in view of Huawei document and Lin teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Liu by reducing the overhead of the method/system, as suggested by Lin in the Abstract. 






Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.

On page 7 of the Response, Applicant argues that claim, 1, 7, 11 and 17 are allowable, because Liu does not teach claims limitations directed to the precoding for the MIMO layers.
Examiner respectfully disagrees.
Applicant’s arguments with respect to claims 1, 7, 11 and 17 have been considered but are moot, because the new ground of rejection rely on the new reference, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On pages 7 and 8 of the Response, Applicant argues that claims 1, 7, 11 and 17 are allowable, because Liu does not teach MIMO layers being mapped to the SRS resources.
Examiner respectfully disagrees.
Liu clearly teaches the TRP/base station assigning/mapping SRS resources to the MIMO layers to the UE for the uplink transmission, shown on Fig. 4 and described on [0052]. 
Liu describes this operation in the multiple portions of the disclosure, like [0009], [0058]-[0060]. 
In addition, the term “mapping” was interpreted by Examiner, as a synonym to such terms, as assigning, designating or scheduling.

Applicant’s arguments with respect to claim(s) 5, 9, 15 and 19 have been considered but are moot because the new ground of rejection rely on a new reference, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


                                                                                                                                                                                           /DMITRY LEVITAN/Primary Examiner, Art Unit 2461